Title: Indictment and Arraignment of Preston, The Soldiers, and The Civilians: March, 7 September, 1770
From: Sewall, Jonathan,Taylor, William,Winthrop, Samuel
To: 


       Suffolk Ss. At his Majesty’s Superiour Court of Judicature Court of Assize and General Goal delivery, begun and held at Boston, within and for the County of Suffolk, on the second Tuesday of March in the Tenth year of the Reign of George the third by the Grace of God of Great Britain, France and Ireland, King, defender of the Faith &c.
       The Jurors for the said Lord the King upon oath present, that Thomas Preston Esq. William Wemms Labourer, James Hartegan Labourer, William McCauley Labourer, Hugh White Labourer, Mathew Killroy Labourer, William Warren Labourer, John Carroll Labourer and Hugh Montgomery Labourer, all now resident in Boston, in the County of Suffolk, not and having the Fear of God before their eyes, Hammon Green Boat-Builder, Thomas Greenwood Labourer, Edward Manwaring Esquire and John Munroe Gentleman, all of Boston aforesaid, not having the Fear of God before their eyes, but being moved and seduced by the Instigation of the devil and their own wicked Hearts, did on the fifth day of this instant March, at Boston aforesaid, within the County aforesaid, with force and arms feloniously, wilfully and of their malice aforethought assault one Crispus Attucks, then and there being in the peace of God and of the said Lord the King, and that the said William Warren, a certain hand gun of the value of twenty shillings, which he the said William Warren then and there held in both his hands charged with Gun-powder and two leaden Bullets, then and there feloniously, wilfully and of his malice aforethought, did shoot off and discharge at and against the said Crispus Attucks, and that the said William Warren, with the leaden Bullets as aforesaid out of the said hand Gun then and there by force of the said Gun-powder so Shot off and discharged as aforesaid, did then and there feloniously, wilfully and of his malice aforethought, Strike, penetrate and wound the said Crispus Attucks in and upon the right Breast a little below the left right pap of him the said Crispus, and in and upon the left Breast, a little below the left pap of him the said Crispus, thereby giving to him the said Crispus, with one of the bullets, aforesaid, So shot off and discharged as aforesaid, in and upon the right Breast a little below the right pap of him the said Crispus, one mortal wound of the depth of six inches and of the width of one inch, and also thereby giving to him the said Crispus, with the other Bullet aforesaid So shot off and discharged, by the said William Warren as aforesaid, in and upon the left Breast a little below the left pap of him the said Crispus one other mortal wound of the depth of six inches and of the width of one inch, of which said mortal wounds the said Crispus Attucks then and there instantly died; and that the aforesaid Thomas Preston, William Wemms, James Hartegan, William McCauley, Hugh White, Mathew Killroy, John Carroll, Hugh Montgomery, Hammon Green, Thomas Greenwood, Edward Manwaring and John Munroe, then and there feloniously, wilfully, and of their malice aforethought, were present, aiding helping, abetting, comforting, assisting, and maintaining the said William Warren to do and commit the Felony and murder aforesaid, And so the Jurors aforesaid upon their said oath do say that the said Thomas Preston, William Wimms, James Hartegan, William McCauley, Hugh White, Mathew Killroy, William Warren John Carroll, Hugh Montgomery, Hammond Green, Thomas Greenwood, Edward Manwaring, and John Munroe, then and there in manner and form aforesaid feloniously, wilfully and of their malice aforethought did kill and murder the said Crispus Attucks, against the peace of the said Lord the King, his Crown and Dignity.
       
        Jon. Sewall Atty. pro Do. Rege
        This is a true Bill. Wm. Taylor Foreman
       
        
        August Term 1770
        And now the said Thomas Preston Hammond Green Thomas Greenwood, Edward Manwarring and John Munroe, are brought and set to the Bar and arraigned, and upon their arraignment severally plead not guilty, and for Trial put themselves upon God and the Country
       
       
        Att. Saml. Winthrop Cler.
       
        
        To this Indictment the said William Wimms, James Hartegan, William McCauley, Hugh White, Mathew Killeroy, William Warren, John Carrol, Hugh Montgomary, being also brought and set to the bar and arraigned, severally plead not guilty, and for trial put themselves upon God and the country.
        
        Att. Sam. Winthrop Cler.
       
     